                                                                       - - - -•~-   -   -~ - ~ - - - - - - -


                                                                       USDC SDNY                                 .   - -
                                                                      Dae l n, A'r,
                                                                             '--'HlLl'< 1
                                                                                             TT


                                                                      ELECTRONfCALLY Fif,ED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                  -------c----
------------------------------------------------------------X         DATE FILED:                          ex /3/J-.o~o
AKILAH HUGHES,
                                   Plaintiff,
                  -against-                                               17 CIVIL 6493 (RJS)

                                                                            JUDGMENT
CARL BENJAMIN a/k/a Sargon of Akkad,
John Does 1-10 inclusive,
                          Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated February 3, 2020, Benjamin's motion to dismiss is

GRANTED. Although Hughes has not requested leave to amend the Complaint, the Court notes

that leave to amend would be futile. The Court's analysis above is principally based on its review

of the two works at issue and the context in which they were posted, rather than any allegations

that may be refined in amended pleadings. Thus, the dismissal is with prejudice; accordingly, the

case is closed.

Dated: New York, New York
       February 3, 2020



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                     ~
